Banks moved: (1) Whether the submission is void. For, if so, the arbitration is void; and if the arbitration is void, then Knight is not bound; for an obligation to perform a void award is void. 8 E., 4, 1; 8 E., 4, 22; 19 E., 4, 1; 10 Rep., 31.
And the whole court, viz., DODERIDGE, JONES, and WHITLOCK, JJ., assented. *Page 781 
(2) The arbitration is void, for the submission of the infant is void. The father and daughter are here one party, and as one person in the submission. Where two persons submit themselves on one side; one alone cannot revoke it, ergo if it be void as to the infant, it is so as to the father also. Because the intention of the parties is that all controversies between the parties should be terminated; which cannot be if the infant is not bound. An arbitration is to be expounded according to the intention, 10 Rep., 57. But the submission of the infant is void; then the arbitration is of something not submitted to the arbitrators.
Noy, e contra. The submission of the infant is good, for it is for his benefit. Otherwise an infant would be in pejore casu, than a person of full age, who may terminate his controversies by arbitration, and so avoid the charge of a suit; while he (the infant) would be compelled to endure the extreme rigor of the law. True it is that if an infant binds himself to perform an award the obligation is void, but the submission is good. 13 H., 4, 12; 10 H., 6, 14.
An infant of 18 years of age may submit to an arbitration, but may not
bind himself by a penalty. He may be administrator.